El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Robles demandó a Alvira en una acción en cobro de dinero ante la Corte Municipal, la cual dictó sentencia a favor de Robles por $159.85. Para hacer efectiva esta sentencia, el márshal embargó cierta propiedad perteneciente a Alvira. Más tarde, Alvira instituyó el presente caso ante la corte de distrito consistente en una sola cansa de acción para decla-rar nula dicba sentencia por $159.85. En la suplica Alvira *513solicitó no solamente qne se dejase sin efecto la sentencia qne le ordena pagar los $159.85, si qne también el embargo sobre sn propiedad, qne él valora en $600, sea annlado, y que se le concedan los daños provenientes de dicho embargo en la snma de $400. La corte de distrito dictó sentencia a favor del demandado basándose en qne el pleito envolvía nna can-tidad menor de $500, y en qne por lo tanto no tenía jurisdic-ción sobre el mismo. El caso se halla ante nos en apelación de esa sentencia. ' '1
La cansa de acción en este caso es la alegada nulidad de la sentencia por $159.85. No obstante, el demandante tiene derecho a alegar y probar en nn caso de esta naturaleza, como nna partida de los daños ocasionados, los daños cansa-dos a la propiedad embargada en la snma de $400. Exami-nando el caso desde el punto de vista de qne la jurisdicción generalmente se determina por la cantidad reclamada en la demanda, interpretada en el aspecto más favorable para el demandante (Donato v. Cruz, 59 D.P.R. 534, 37 y casos allí citados), nos encontramos aquí con nna reclamación qne en efecto consiste de dos partidas, las cuales, al sumarse ascien-den a más de $500. Por tanto este caso es análogo a aque-llos en los cuales este Tribunal ha resuelto qne cuando se acumulan debidamente varias cansas de acción en nna de-manda, el total de las cantidades reclamadas en cada cansa de acción es el qne determina la cuestión de jurisdicción, añn cuando ninguna de las cansas de acción por sí sola envuelva nna cantidad suficiente para conferir jurisdicción a la corte ante la cual se radique el pleito. Perea v. Castro, 25 D.P.R. 105; Ramírez v. Muñoz et al., 33 D.P.R. 362; Schlüter v. Solano, 42 D.P.R. 157.

La sentencia de la corte de distrito será revocada y de-vuelto el caso para ulteriores procedimientos.